                  Case 1:19-sw-00283-GMH Document 1 Filed 08/02/19 Page 1 of 17

AO 106A (08118) Application for a Warrant by Telephone or Other Reliable Electronic Means



                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District of Columbia

                In the Matter of the Search of
                                                                             )
          (Briefly describe the property to be searched                      )
           or identify the person by name and address)                                      Case No. 19-sw-283
                                                                             )
     TWO CELLPHONES CURRENTLY IN THE                                         )
  POSSESSION OF THE FBI IN WASHINGTON, D.C.                                  )
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  See Attachment          A.

located in the                                    District of                 Columbia                     , there is now concealed (identify the
                                                                 ------------------------
person or describe the property to be seized):
 See Attachment           B.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                  rtf   evidence of a crime;
                  o contraband, fruits        of crime, or other items illegally possessed;
                  o property designed         for use, intended for use, or used in committing a crime;
                  o a person       to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
                Code Section                                                            Offense Description
        18 U.S.C. § 1951, 18 U.S.C. §             Interference with Interstate Commerce by Robbery; Conspiracy                      to Commit
        924(c)                                    Interference with Interstate Commerce by Robbery; and
                                                  Possession of a Firearm in Furtherance of a Crime of Violence

          The application is based on these facts:
        See attached affidavit.


          rtf    Continued on the attached sheet.
          o      Delayed notice of __    days (give exact ending date if more than 30 days:                                    ) is requested under
                 18 U.S.C. § 3103., thebasisof whichis set forthonth~att'Ch~X                              ~


                                                                                        4              Appliw"", ,i"",w,
                                                                                                Kevin Moore, FBI Special Agent
                                                                                                      Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                               telephone                            (specify reliable electronic means).


Date:             08/02/2019
                                                                                                           Judge's signature

City and state:         Washington,    D.C.                                                 G. Michael Harvey, U.S. Magistrate Judge
                                                                                                       Printed name and title
                           Case 1:19-sw-00283-GMH Document 1 Filed 08/02/19 Page 2 of 17

AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV               u Original                u Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District
                                                          __________     of Columbia
                                                                     District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )      Case No. 19-sw-283
         TWO CELLPHONES CURRENTLY IN THE                                    )
      POSSESSION OF THE FBI IN WASHINGTON, D.C.                             )
                                                                            )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of            Columbia
(identify the person or describe the property to be searched and give its location):
  See Attachment A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment B.




         YOU ARE COMMANDED to execute this warrant on or before                 August 14, 2019         (not to exceed 14 days)
       u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                                u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                        G. Michael Harvey                    .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:          08/02/2019 3:00 pm
                                                                                                          Judge’s signature

City and state: Washington, D.C.                                                         G. Michael Harvey, U.S. Magistrate Judge
                                                                                                        Printed name and title
                           Case 1:19-sw-00283-GMH Document 1 Filed 08/02/19 Page 3 of 17
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 19-sw-283
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
         Case 1:19-sw-00283-GMH Document 1 Filed 08/02/19 Page 4 of 17



                          ATTACHMENT A (TARGET DEVICES)

                               PROPERTY TO BE SEARCHED

                              Attachment A-1 (Target Device-1)

       A ZTE cellphone bearing model number Z232TL, IMEI number 861961033944761, and

serial number 329F85860120 that is currently in the possession of the Federal Bureau of

Investigation in Washington, D.C. as evidence and is assigned a unique evidence number.

                              Attachment A-2 (Target Device-2)

       A Black LG cellphone that is currently in the possession of the Federal Bureau of

Investigation in Washington, D.C. as evidence and is assigned a unique evidence number.

                                      ATTACHMENT B

                                 PROPERTY TO BE SEIZED

       The items to be seized are fruits, evidence, information, contraband, or instrumentalities,

in whatever form and however stored, relating to violations of Interference with Interstate

Commerce by Robbery and Conspiracy to Commit Interference with Interstate Commerce by

Robbery, both in violation of 18 U.S.C. § 1951 and Possession of a Firearm in Furtherance of a

Crime of Violence, in violation of 18 U.S.C. § 924(c) (collectively, the “TARGET OFFENSES”),

including, but not limited to: call logs, phone books, photographs, voice mail messages, text

messages, images and video, Global Positioning System data, and any other stored electronic data:

       (i)    establishing or documenting the commission of the TARGET OFFENSES;

       (ii)   identifying locations where the individual committing the TARGET OFFENSES,

traveled to before and after the commission of the TARGET OFFENSES, and in preparation for

the TARGET OFFENSES;
         Case 1:19-sw-00283-GMH Document 1 Filed 08/02/19 Page 5 of 17



       (iii)   reflecting the ownership and use of the items identified in Attachment A by the

individuals committing the TARGET OFFENSES;

       (iv)    reflecting communications between the individual committing one or more of the

TARGET OFFENSES and other individuals who may have assisted or provided support in the

commission of one or more of the TARGET OFFENSES;

       (v)     contain photographs or video that would document the proceeds from the

commission of one of the TARGET OFFENSES;

       (vi)    containing photographs, video, and communications regarding the possession of

firearms, imitation firearms, and firearms paraphernalia that would constitute evidence of a

violation of the offense of Possession of a Firearm in Furtherance of a Crime of Violence, in

violation of 18 U.S.C. § 924(c);

       (vii)   documenting or containing evidence of the obtaining, secreting, transfer,

expenditure and/or the concealment of proceeds of a commission of one of the TARGET

OFFENSES; and

       (viii) documenting or containing evidence of the purchase of items from the assets

derived from the commission of the TARGET OFFENSES.
         Case 1:19-sw-00283-GMH Document 1 Filed 08/02/19 Page 6 of 17



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE SEARCH OF:
                                                      No. 19-sw-283
 TWO CELLPHONES CURRENTLY IN THE
 POSSESSION OF THE FBI IN WASHINGTON,
 D.C.

      AFFIDAVIT IN SUPPORT OF A SEARCH WARRANT FOR CELLPHONES

       I, Kevin Moore, Special Agent with the Federal Bureau of Investigation (FBI), Washington

Field Office, Washington, D.C., being duly sworn, depose, and state the following:

                                       INTRODUCTION

       1.      I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a search warrant for two cellphones that are currently located at FBI’s

secure facility at the Washington Field Office that is located at 601 4th Street, Northwest,

Washington, D.C. (the “TARGET DEVICES”) as further described in Attachments A-1 through

A-2 (incorporated herein by reference), and the extraction from those TARGET DEVICES of

electronically stored information as described in Attachment B (incorporated herein by reference).

       2.      TARGET DEVICE-1, described in Attachment A-1, was seized from Gregory

Fletcher’s prisoner property pursuant to a search warrant that was issued in Fairfax County of the

Commonwealth of Virginia on July 26, 2019. Upon recovery in Virginia, TARGET DEVICE-1

was delivered to the FBI in Washington, D.C. TARGET DEVICE-2, described in Attachment A-

2, was seized from Gregory Fletcher’s residence pursuant to a search warrant issued by United

States Magistrate Judge Deborah A. Robinson on July 26, 2019. TARGET DEVICE-2 is in the

possession of the FBI in Washington, D.C.

       3.      This Court has authority to issue the requested warrant because it has jurisdiction

over the offenses being investigated and the TARGET DEVICES are present in the jurisdiction.
            Case 1:19-sw-00283-GMH Document 1 Filed 08/02/19 Page 7 of 17



       4.       I am “an investigative or law enforcement officer” of the United States within the

meaning of 18 U.S.C. § 2510(7), that is, an officer of the United States who is empowered by law

to conduct investigations of, and to make arrests for, offenses enumerated in 18 U.S.C. § 2516.

       5.       I am a Special Agent with the Federal Bureau of Investigation (FBI), and have been

since January 2017. I am currently assigned to a squad that investigates violent crime and threats.

As a Special Agent with the FBI, I am authorized to investigate violations of the laws of the United

States, and I have been involved with numerous criminal investigations involving violations of

federal law. I am a law enforcement officer with authority to execute arrest and search warrants

under the authority of the United States. Prior to becoming a Special Agent with the FBI, I was a

police officer with the Norfolk Police Department for approximately five and a half years and was

a homicide detective for approximately one year. I have received training in general law

enforcement and federal investigations. I have participated in the execution of multiple search

warrants in which evidence and instrumentalities of criminal activity have been seized. As part of

my duties, I have investigated bank robberies, kidnappings, and other crimes of violence. During

these investigations, I have employed a variety of investigative techniques, including the use of

cellular phone technology, cellular towers, and the analysis of historical cellular phone records for

determining the approximate location from which a phone was used at the particular time or range

of times.

       6.       The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and officers of the Metropolitan Police

Department (MPD), as well as, witnesses. This affidavit is intended to show merely that there is




                                                 2
         Case 1:19-sw-00283-GMH Document 1 Filed 08/02/19 Page 8 of 17



sufficient probable cause for the requested warrant and does not set forth all of my knowledge

about this matter.

                        AFFIANT’S KNOWLEDGE, TRAINING, AND
                     EXPERIENCE RELATING TO CELLULAR PHONES

       7.      Based on your affiant’s knowledge, training, and experience, a cellular telephone

or mobile telephone is a handheld wireless device used primarily for voice communication through

radio signals. These telephones send signals through networks of transmitter/receivers called

“cells,” enabling communication with other cellular telephones or traditional “land line”

telephones. A cellular telephone usually includes a “call log,” which records the telephone number,

date, and time of calls made to and from the phone.

       8.      In addition to enabling voice communications, cellular telephones offer a broad

range of capabilities. These capabilities include, but are not limited to: storing names and phone

numbers in electronic “address books;” sending, receiving, and storing text messages and email;

taking, sending, receiving, and storing still photographs and moving video; storing and playing

back audio files; storing dates, appointments, and other information on personal calendars; and

accessing and downloading information from the Internet. In this capacity, your affiant knows that

a cellular phone has capabilities that allow it to serve as a wireless telephone, digital camera,

portable media player, GPS navigation device, audio and video recording device, and personal

digital assistant (PDA), and can store information for long periods of time. Similarly, things that

have been viewed via the Internet are typically stored for some period of time on the device. Even

when a user deletes information from a cellular phone, it can sometimes be recovered with

forensics tools.



                                                3
            Case 1:19-sw-00283-GMH Document 1 Filed 08/02/19 Page 9 of 17



        9.        In your affiant’s training and experience, examining data stored on devices of this

type can uncover, among other things, evidence that reveals or suggests who possessed or used the

device. Your affiant also knows that those involved in criminal activities take, or cause to be taken,

photographs of themselves, their associates, and property derived from their criminal activities, on

cellular telephones.

        10.       Your affiant has consulted with forensic cellular phone examiners who regularly

conduct examinations of cellular phones and has learned that conducting cellular phone

examinations is a highly technical process using specific tools for which the examiners receive

training.

                               PURPOSE OF SEARCH WARRANT

            11.   Your affiant is currently assisting law enforcement officers with MPD, the Federal

 Bureau of Investigation (FBI), and Prince George’s County Police Department (PGPD) with an

 investigation of several armed robberies, burglaries, and thefts that are believed to have been

 committed by Maurice Jones and Gregory Fletcher, from June 18, 2019 through June 30, 2019.

        12.       As discussed below, your affiant believes that there is probable cause that the

TARGET DEVICES (as described in Attachment A, as incorporated herein), contain evidence of

violations of Interference with Interstate Commerce by Robbery and Conspiracy to Commit

Interference with Interstate Commerce by Robbery, both in violation of 18 U.S.C. § 1951 and

Possession of a Firearm in Furtherance of a Crime of Violence, in violation of 18 U.S.C. § 924(c)

(collectively, the “TARGET OFFENSES”).




                                                   4
        Case 1:19-sw-00283-GMH Document 1 Filed 08/02/19 Page 10 of 17



                                      PROBABLE CAUSE

       13.     On July 9, 2019, a grand jury for the United States District Court for the District of

Columbia returned a two count indictment against Maurice Jones (19-cr-232-EGS) that charged

him with one count of Interference with Interstate Commerce by Robbery, in violation of 18 U.S.C.

§ 1951 and one count of Possession of a Firearm in Furtherance of a Crime of Violence in violation

of 18 U.S.C. § 924(c) in regard to a June 29, 2019 robbery of a commercial business named “Philz

Coffee” that is located at 1350 Connecticut Avenue, Northwest, Washington, D.C. At the time the

indictment was returned, law enforcement had not yet identified Jones’ coconspirator in the

aforementioned robbery, which was later determined to be Gregory Fletcher.

       14.     On July 30, 2019, a grand jury for the United States District Court for the District

of Columbia returned a superseding indictment in criminal case number 19-cr-232 (EGS) that

charged Fletcher with the same charges discussed in the initial Indictment above, as well as, a

charge of Unlawful Possession of a Firearm by a Person Previously Convicted of a Crime

Punishable in Excess of Twelve Months, in violation of 18 U.S.C. § 922(g).

       15.     Based on your affiant’s investigation, with the assistance of other law enforcement

officers with MPD, FBI, and the Prince George’s County Police Department (PGPD), and as

discussed below, your affiant believes that Jones and Fletcher have been engaged in the

commission of multiple robberies, burglaries, and thefts of commercial businesses from at least

June 18, 2019 through June 30, 2019 in the District of Columbia and Maryland with the use of a

firearm. A summary chart of all the Washington, DC related theft offenses involving either Jones

or his coconspirator are detailed below:




                                                 5
        Case 1:19-sw-00283-GMH Document 1 Filed 08/02/19 Page 11 of 17



  Date and Approximate Time            Commercial Business & Location
  June 18, 2019, 10:19 p.m.            FareWell Bakery, 406 H Street, NE
  June 19, 2019, 11:15 a.m.            Fourth Street Market, 6900 4th Street, NW
  June 24, 2019, 5:15 p.m.             Lincoln Park Cleaners, 1301 East Capitol Street, SE
  June 25, 2019, 12:20 a.m.            Lola’s Barracks Bar and Grill, 711 8th Street, SE
  June 27, 2019, 2:58 p.m.             Union Kitchen and Grocery, 538 3rd Street, NE
  June 29, 2019, 7:00 a.m.             Philz Coffee, 1350 Connecticut Avenue, NW
  June 29, 2019, 7:35 a.m.             Pisco Y Nazca, 1823 L Street, NW
  June 30, 2019, 6:14 a.m.             Anthem, 901 Wharf Street, SW

       16.     This factual background is not in chronological order of events in the crime spree,

but rather, is set forth in a manner to explain the chronology of how law enforcement was able to

identify Jones as the individual who participated in the multiple armed robbery related offenses.

       17.     On July 1, 2019, at approximately 10:17 a.m., the Anthem, which is located at 901

Wharf Street, Southwest, Washington D.C., reported a theft from their building. After noticing

that there was approximately $8,500 to $9,000 of liquor stolen, the security personnel reviewed

surveillance video from the location. MPD officers were called to the scene and also reviewed the

surveillance video. Officers observed that on June 30, 2019, at approximately 6:14 a.m., two

suspects parked a silver four-door sedan on the 900 block of Maine Avenue, Southwest. The

suspects crossed the street and entered into Blair Alley. Both suspects entered the Anthem through

the trash room located on Blair Alley. The next available surveillance video showed the suspects

leaving the area holding boxes containing what appeared to be liquor. The suspects carried the

boxes back to the vehicle and left the location in the vehicle. When the vehicle was making a U-

Turn, the license plate of the vehicle was clearly displayed on the surveillance footage. That license

plate was Maryland tag 9DT6559. The vehicle was registered to Jones with an address of 12909

Piscataway Road, Clinton, Maryland. Law enforcement officers reviewed police databases and

obtained an image of Jones. Jones’ physical characteristics, including height, weight, complexion,

                                                  6
        Case 1:19-sw-00283-GMH Document 1 Filed 08/02/19 Page 12 of 17



and build were consistent with one of the suspects who committed a number of recent robbery

related offenses. A check through the National Crime Information Center revealed that Jones’

vehicle was not reported stolen. Law enforcement officers responded to 12909 Piscataway Road,

Clinton, Maryland and observed that Jones’ vehicle was sitting in the driveway of the residence.

On July 1, 2019, at 8:29 p.m., law enforcement officers observed Jones exit the residence at 12909

Piscataway Road, enter Jones’ vehicle, and drive away at which point a stop of Jones’ vehicle was

conducted. Jones provided law enforcement with a paper document from the Maryland Motor

Vehicle Administration, which listed his address as 12909 Piscataway Road.

        18.     Jones’ vehicle was secured on-scene, photographed, but not searched. Jones’

vehicle was subsequently towed to the District of Columbia, delivered to the D.C. Department of

Forensic Sciences (DFS), and maintained as evidence until a search warrant could be obtained.

        19.     That same evening, July 1, 2019, MPD and PGPD officers executed a search

warrant at 12909 Piscataway Road. Jones’ wife, who was present at the residence, spoke to law

enforcement and was showed a “Be on the Look Out” (a BOLO) that was created in relation to a

June 29, 2019 burglary that occurred at a restaurant called “Pisco Y Nazca,” which is located at

1823 L Street, Northwest, Washington, D.C. Jones’ wife identified Jones as being one of the

suspects in the BOLO. In the BOLO, Jones was wearing a blue fedora hat, blue shirt, yellow traffic

vest, dark pants, black shoes, and sunglasses. Jones’ wife could not identify the other suspect

identified in the BOLO, who law enforcement subsequently learned was Fletcher.

        20.     During the execution of the search warrant at Jones’ residence, law enforcement

officers recovered a traffic visibility vest, blue fedora hat, black sneakers, a pair of sunglasses, and

a pair of latex gloves.


                                                   7
         Case 1:19-sw-00283-GMH Document 1 Filed 08/02/19 Page 13 of 17



        21.     As it pertains to the burglary, which occurred at approximately 7:35 a.m. on June

29, 2019, Jones and Fletcher were observed inside the restaurant Pisco Y Nazca by a delivery

driver who had a key to the restaurant and entered it when it was closed. Both individuals claimed

to work at the restaurant and left the location minutes later when confronted by the delivery driver

after it spoke to its supervisor.

        22.     Upon reviewing the surveillance video, law enforcement officers observed that

Jones and Fletcher matched the description of two individuals who committed an armed robbery

minutes earlier, at approximately 7:00 a.m., at Philz Coffee, located at 1350 Connecticut Avenue,

Northwest, Washington, D.C. The Pisco Y Nazca restaurant is approximately three and a half

blocks from Philz Coffee. At that location, witnesses reported that the coffee shop was robbed at

gunpoint by two suspects. 1

        23.     Law enforcement observed the surveillance video from Philz Coffee and observed

Jones exit the driver’s seat of a silver four-door sedan that matched Jones’ vehicle and walk into

the coffee shop. Jones was wearing the same attire as he was in the BOLO from the restaurant

burglary, but without the yellow traffic visibility vest. After a couple of minutes, Fletcher exited

the front passenger side of Jones’ vehicle and walked with a noticeable limp into the coffee shop.

Fletcher ordered a bagel and paid for it using cash. During the process of paying for the item,



1
  In two of the robberies that predated the Philz Coffee robbery, a firearm was discharged with .22
caliber shell casings recovered from both crime scenes (Fourth Street Market and Lincoln Park
Cleaners). The shell casings were compared and were found to have been fired from the same
firearm. In another robbery that occurred on June 25, 2019 at Lola’s Barracks Bar and Grill, an
employee who was confronted by Jones and Fletcher, heard both individuals discussing whether
to brandish the firearm to the employee. The surveillance video from Lola’s Barracks Bar and Grill
shows Jones and Fletcher entering into the establishment. The employee was robbed by the men
of U.S. currency and property was taken from the establishment.

                                                 8
        Case 1:19-sw-00283-GMH Document 1 Filed 08/02/19 Page 14 of 17



Fletcher displayed a handgun, reached over the counter, and grabbed money from the drawer.

Jones was observed standing to the side of the counter before the robbery and when the robbery

occurred, he moved towards the front door. In the surveillance video, Fletcher ran to Jones’ vehicle

and Jones began to drive the vehicle away before Fletcher even got fully inside the vehicle.

Approximately $150.00 was taken from the cash register during the armed robbery.

       24.     On July 6, 2019, a district court vehicle search warrant, authorized by United States

Magistrate Deborah A. Robinson (19-sw-253), was executed on Jones’ vehicle. Present inside the

vehicle, among other things, was a package addressed to “Pisco Y Nazca,” which is the location

that was burglarized and which the BOLO was created by which Jones’ wife identified the

individual depicted therein as Jones. In fact, in that BOLO, Jones is wearing almost the same outfit

(minus the reflective vest) from the Philz Coffee robbery that occurred minutes earlier. Also in the

vehicle, among other items, were latex gloves, bottles of wine (some of which were confirmed

stolen from Pisco Y Nazca), a cellphone, and tools that could be used to commit burglaries.

       25.     Fingerprints were subsequently obtained from Jones’ vehicle, which matched five

individuals to include Jones and Fletcher. Fletcher’s fingerprints were found on the exterior front

driver’s window of Jones’ vehicle that was used during the robberies.

       26.     Your affiant has also reviewed photographs of Fletcher and he fits the physical

build, and possesses the facial features and dimensions of the person who committed the

aforementioned robberies and appears to be the individual depicted in the surveillance video from

those robberies. Fletcher also has tattoos located in the areas where tattoos were visible on Fletcher

in surveillance video from the robbery related offenses. Victims and witnesses to the robbery

reported that one of the perpetrators walked with a distinct limp, which was visible in the review


                                                  9
        Case 1:19-sw-00283-GMH Document 1 Filed 08/02/19 Page 15 of 17



of surveillance video.

       27.     On July 30, 2019 and July 31, 2019, surveillance photographs were shown to

Fletcher’s supervision officer who positively identified Fletcher as the person depicted in the

photographs. 2 The supervision officer confirmed that Fletcher has a limp from back problems.

       28.     On July 25, 2019, MPD officers made contact with Fletcher in Virginia following

his arrest on narcotics possession charges on July 23, 2019, whereby he invoked his Miranda rights

in response to an attempt to interview him regarding an investigation into the aforementioned

robberies, thefts, and burglaries. Fletcher was observed with a distinct limp by law enforcement

personnel attempting to speak to Fletcher. Law enforcement also obtained Target Device-1 from

the Fairfax County Adult Detention Center located in Fairfax, Virginia, where Fletcher was

detained, on July 26, 2019, after a search warrant was obtained to seize Gregory Fletcher’s personal

property from a Fairfax County of the Commonwealth of Virginia magistrate earlier that day.

       29.     During the course of this investigation, law enforcement officers identified a phone

number for Fletcher (202) 751-0156. The phone number was in Jones’ cell phone contacts as

“Greg,” which was obtained pursuant to a search warrant for Jones’ cellphone issued by United

States Magistrate G. Michael Harvey (19-sw-258) on July 12, 2019.

       30.     The telephone number (202) 751-0156 was also discovered in Fletcher’s

girlfriend’s cellular phone contacts as “Gregg Husband,” pursuant to a consent to search obtained


2
  On July 29, 2019, your affiant participated in a search warrant at Fletcher’s residence in
Washington, D.C. and encountered Fletcher’s girlfriend Mattie White of over ten years, who was
uncooperative with law enforcement. Ms. White could not even positively identify a mugshot of
Fletcher and could not identify Fletcher in surveillance photographs from the robberies. Ms. White
did, however, provide consent to her cellphone, when it was explained to her that it was going to
be seized pursuant to the search warrant for the residence and a search warrant for its contents
would have to be obtained.

                                                10
        Case 1:19-sw-00283-GMH Document 1 Filed 08/02/19 Page 16 of 17



on July 29, 2019.

        31.    Based on a review of tolls obtained pursuant to a subpoena, telephone number (202)

751-0156 made calls and sent text messages to Jones’ phone and received calls and text messages

from Jones’ phone. Those communications were made on days when robberies were committed.

        32.    During a search warrant conducted at Fletcher’s Washington, D.C. residence on

July 29, 2019, while he was incarcerated in Virginia, law enforcement obtained Target Device-2

pursuant to the search warrant issued by United States Magistrate Deborah A. Robinson on July

26, 2019. Fletcher identified the location as his place of residence when he was arrested by Virginia

authorities on July 23, 2019. Target Device-2 was seized from a side table located in the living

room.

                 ANTICIPATED EVIDENCE ON THE TARGET DEVICES

        33.    The execution of a search warrant on the TARGET DEVICE would allow law

enforcement to, among other things: (i) identify communications between coconspirators relating

to the preparation for and commission of the TARGET OFFENSES; (ii) identify locations where

the individual committing the TARGET OFFENSES, traveled to before and after the commission

of the TARGET OFFENSES, and in preparation for the TARGET OFFENSES; (iii) reflect the

ownership and use of the items identified in Attachment A by the individual committing the

TARGET OFFENSES; (iv) reflect communications between the individual committing one or

more of the TARGET OFFENSES and other individuals who may have assisted or provided

support in the commission of one or more of the TARGET OFFENSES; (v) contain photographs

or video that would document the proceeds from the commission of one of the TARGET

OFFENSES; (vi) contain photographs, video, and communications regarding the possession of


                                                 11
     Case 1:19-sw-00283-GMH Document 1 Filed 08/02/19 Page 17 of 17




firearms, imitation firearms, and firearms paraphernalia     that would constitute evidence of a

violation of the offense of Possession of a Firearm in Furtherance of a Crime of Violence, in

violation of 18 U.S.C. § 924(c); (vii) document or contain evidence of the obtaining, secreting,

transfer, expenditure and/or the concealment of proceeds of a commission of one of the TARGET

OFFENSES; and (viii) document or contain evidence of the purchase of items from the assets

derived from the commission of the TARGET OFFENSES.

                                            CONCLUSION

        34.    Based upon the above-referenced    facts, your affiant asserts that there is probable

cause to believe that the TARGET DEVICES (as described in Attachment A and incorporated

herein by reference) contain evidences of the TARGET OFFENSES (as described in Attachment

B and incorporated herein by reference). Based on the foregoing, I request that the Court issue the

proposed search warrant, pursuant to Federal Rule of Criminal Procedure 41. I further request that

the Court permit the search warrant to be executed at any time given that the TARGET DEVICES

are contained on the premises of the FBI.

        Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

telephone.




        Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on August 2,2019.




                                                      G. Michael Harvey,
                                                      United States Magistrate Judge
                                                      for the District of Columbia


                                                 12
